Citation Nr: 1114392	
Decision Date: 04/13/11    Archive Date: 04/21/11

DOCKET NO.  07-25 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for bilateral hearing loss disability.

2.  Entitlement to a disability rating in excess of 40 percent for a low back disability.

3.  Entitlement to a disability rating in excess of 10 percent for a pilonidal cyst scar.  

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active air service from July 1960 to April 1964.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The issues of entitlement to increased disability ratings for bilateral hearing loss disability and a low back disability, and for a TDIU are addressed in the REMAND following the order section of this decision.  


FINDING OF FACT

The Veteran has a well healed, tender, superficial scar extending from the sacrum to the coccyx in the midline involving an area less than 144 square inches and that is not productive of any limitation of function.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for a pilonidal cyst scar have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes 7801, 7802, 7803, 7804, 7805 (2008).





REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The record reflects that the Veteran was mailed a letter in January 2007 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The January 2007 letter also provided the Veteran with appropriate notice with respect to the disability-rating and effective-date elements of his claim.

Although the Veteran was not provided adequate notice until after the initial adjudication of the claim, the Board finds that there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development the claim was readjudicated.  There is no indication or reason to believe that the ultimate decision on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

The Board also finds the Veteran has been afforded adequate assistance in response to his claim.  The Veteran's service treatment records (STRs) are on file.  VA Medical Center treatment records have been obtained.  Private medical records are on file.  The Veteran was afforded an appropriate VA examination.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.

In sum, the Board is satisfied that any procedural errors in the RO's development and consideration of the claim were insignificant and non prejudicial to the Veteran.  Accordingly, the Board will address the merits of the claim. 

Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2010).

The Board notes that during the pendency of this appeal, the criteria used for rating scars was amended, effective October 2008.  The new criteria are only applicable to claims filed on or after the change, unless otherwise requested by the Veteran.  There is no evidence of record indicating that the Veteran has expressed a desire to have his claim considered under the new criteria.  Therefore, the Board will consider the Veteran's claim under the criteria in place at the time the Veteran filed his claim in June 2006.

Scars, other than on the head, face, or neck, that are deep or that cause limited motion are rated under 38 C.F.R. § 4.118, Diagnostic Code 7801.  Under this code, a 10 percent disability rating is warranted for a scar or scars with an area or areas exceeding 6 square inches (39 square centimeters (cm)).  A 20 percent disability rating is warranted for a scar or scars with an area or areas exceeding 12 square inches (77 square cm).  A 30 percent disability rating is warranted for a scar or scars with an area or areas exceeding 72 square inches (465 square cm).  A maximum 40 percent disability rating is warranted for a scar or scars with an area or areas exceeding 144 square inches (929 square cm).   38 C.F.R. § 4.118, Diagnostic Code 7801 (2008).

There are two notes following Diagnostic Code 7801.  Note 1 provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  Note 2 provides that a deep scar is one associated with soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2008).

Scars, other than on the head, face, or neck, that are superficial and that do not cause limited motion are rated under 38 C.F.R. § 4.118, Diagnostic Code 7802.  Under this code, a 10 percent disability rating is warranted for a scar or scars with an area or areas exceeding 144 square inches (929 square cm).  38 C.F.R. § 4.118, Diagnostic Code 7802 (2008).  Note 2 following this diagnostic code provides that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2008).

A 10 percent evaluation is authorized for superficial, unstable scars.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2008).  A note following this diagnostic code provides that an unstable scar is one where, for any reason, there is frequent loss of covering of the skin over the scar.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2008).

A 10 percent evaluation is authorized for superficial scars that are painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).

Scars may also be rated based on the limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Codes 7805 (2008).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2010) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.

In August 2006, the Veteran was afforded a VA scar examination.  At that time, the Veteran reported that his pilonidal cyst removal scar was sore and tender, but that he did not have any swelling or drainage.  He reported that the scar made it difficult for him to clean himself after bowel movements.  Upon physical examination, the Veteran was found to have a midline scar extending from the sacrum to the coccyx, measuring 10 cm x 2 cm.  The examiner reported that the scar was nontender, nonadherant, and smooth.  The scar was not unstable, elevated, or depressed.  The examiner reported that the scar was considered superficial, in that it was not deep.  There was no edema, inflammation, or keloid formation.  The scar was noted to be normal in color and was not indurated or inflexible.  The examiner reported that the scar caused no limitation of function.  The examiner diagnosed pilonidal cyst scar with no evidence of recurrence of the pilonidal cyst itself.  The examiner noted that there was a question of a scar running parallel to the scar described above that was a few cm in length and ran to the anus.  However, this was not a definitive scar.   

Also of record is a December 2005 private treatment note.  Examination of the scar at that time revealed a well healed scar in the midline with no evidence of infection, induration, or fluctuance.  There was no active drainage in the remaining sinus tracts.  There was some tenderness to palpation.  The incision was noted to extend to the tip of the coccyx.  The examiner reported that the pilonidal cyst removal appeared to have been appropriate and was well healed, without dysfunction to the anosphincter musculature and without significant deformity of the gluteal cleft.  

The Board finds that the Veteran is not entitled to a disability rating in excess of 10 percent for his pilonidal cyst scar.  In this regard, the Board notes that the scar is not deep and does not caused limitation of function.  Additionally, the scar does not involve an area exceeding 12 square inches (77 square cm).  38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7803, 7804, 7805.

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted a higher schedular rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  

The Court has held that the threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the scar is manifested by no more than tenderness, a symptom contemplated by the schedular criteria.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.


ORDER

Entitlement to a disability rating in excess of 10 percent for pilonidal cyst scar is denied.


REMAND

The Board finds that additional development is required before the Veteran's remaining claims on appeal are decided.  

With regard to the Veteran's claim of entitlement to an increased disability rating for bilateral hearing loss disability, the Board notes that the Veteran was last afforded a VA audiometric examination in September 2006.  In a February 2011 statement, the Veteran's representative reported that the Veteran's bilateral hearing loss disability may have increased in severity since his last VA examination as bilateral hearing loss disability tends to get worse over time.

Therefore, the Board finds that the Veteran should be afforded a VA examination to determine the current level of all impairment resulting from his bilateral hearing loss disability, to include its impact on the Veteran's employability.

With regard to the Veteran's claim of entitlement to an increased disability rating for a low back disability, the Board notes that the Veteran is only service-connected for lumbosacral strain.  A review of the record shows that the Veteran has also been diagnosed with degenerative joint disease (DJD) of the thoracolumbar spine.  In a February 2011 statement, the Veteran's representative argued that the Veteran should be rated higher for his low back disability as a result of his frequent incapacitating episodes.  However, the Board noted that the evidence of record tends to indicate that the Veteran's reported incapacitating episodes are a result of the thoracolumbar spine DJD and not the lumbosacral strain that the Veteran is actually service-connected for.

The Board finds that the issue of whether the Veteran is entitled to an increased disability rating for his service-connected lumbosacral strain is inexplicitly intertwined with the issue of whether the Veteran is entitled to service connection for thoracolumbar spine DJD.  Therefore, the issue of entitlement to service connection for thoracolumbar spine DJD must be adjudicated before the issue of entitlement to an increased disability rating for a low back disability is decided.  Additionally, the Board notes that the Veteran's most recent VA examination of his spine was in June 2007.  

Therefore, the Veteran should be afforded a VA examination to determine the current level of severity of all impairment resulting from his service-connected lumbosacral strain, to include its impact on the Veteran's employability.  Additionally, the examiner should determine the nature and etiology of the Veteran's DJD of the thoracolumbar spine.

The Board notes that the Veteran's claim of TDIU cannot be decided until the Veteran's increased rating claims have been adjudicated.

Additionally, the Board notes that the Veteran has received treatment at the VA Medical Center for his various disabilities.  The most recent treatment note of record is from March 2007.  Therefore, current treatment records should be obtained before a decision is rendered with regard to these issues.

Accordingly, this case is remanded to the RO or Appeals Management Center (AMC) in Washington, DC for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding, pertinent medical records, to include VA Medical Center treatment notes.

2.  Then, the Veteran should be afforded a VA audiometric examination by an examiner with sufficient expertise to determine the current level of severity of all impairment resulting from the Veteran's service-connected bilateral hearing loss disability.  The claims files must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  The RO or the AMC should ensure that all information required for rating purposes is provided, to include an assessment of the impact of the disability on the Veteran's daily activities.

In addition, the examiner should provide an opinion concerning the impact of the Veteran's service-connected bilateral hearing loss disability on the Veteran's ability to work, to include whether it is sufficient by itself or in conjunction with the Veteran's other service-connected disabilities to render the Veteran unemployable.

The supporting rationale for all opinions expressed must be provided. 

3.  The Veteran should also be afforded a VA examination of his spine by a physician with sufficient expertise to determine the nature and etiology of any currently present thoracolumbar spine DJD and the current level of severity of all impairment resulting from the Veteran's service-connected lumbosacral strain.  The claims files must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  The RO or the AMC should ensure that all information required for rating purposes is provided.

Based on the examination results and the review of the record, the examiner should provide an opinion with respect to any currently present thoracolumbar spine DJD as to whether there is a 50 percent or better probability that the disability is related to the Veteran's active service, or whether it was caused or chronically worsened by the Veteran's service-connected lumbosacral strain.  If the examiner is of the opinion that the DJD is not connected to the Veteran's active service or his lumbosacral strain, the examiner should attempt to distinguish the manifestations of the service-connected disability from the non service-connected disability.

In addition, the examiner should provide an opinion concerning the impact of the Veteran's service-connected low back disability (to include the DJD if the examiner believes that it is connected to the Veteran's active service or his lumbosacral strain) on the Veteran's ability to work, to include whether it is sufficient by itself or in conjunction with the Veteran's other service-connected disabilities to render the Veteran unemployable.

The supporting rationale for all opinions expressed must be provided.

4.  The RO or the AMC also should undertake any other development it determines to be warranted.

5.  Then, the RO or the AMC should issue a rating decision adjudicating the issue of entitlement to service connection for thoracolumbar spine DJD.  The Veteran should be informed of his appellate rights with respect to this decision.

6.  Then, the RO or the AMC should readjudicate the Veteran's claims on appeal based on a de novo review of the record.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and provided an appropriate opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.  

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


